Citation Nr: 0827368	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  04-31 008	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to an initial compensable rating for right 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had actives service from June 1968 to June 1972.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a January 2004 rating action that 
denied service connection for left ear hearing loss and 
residuals of a right knee injury, as well as granted service 
connection for right ear hearing loss and assigned an initial 
noncompensable rating therefor.  Because the appeal involves 
a request for a higher rating assigned following the initial 
grant of service connection, the Board has characterized it 
in light of the distinction noted by the U.S. Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West,    
12 Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).  
    
By decision of April 2006, the Board denied service 
connection for residuals of a right knee injury, and remanded 
the issues of service connection for left ear hearing loss 
and an initial compensable rating for right ear hearing loss 
to the RO for further development of the evidence and for due 
process development.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  Left ear hearing loss was not shown present in service or 
for many years thereafter, and the competent and most 
persuasive medical opinion establishes no nexus between the 
current disability and the veteran's military service or any 
incident thereof.

3.  Audiological evaluations in September 2003, June 2004, 
and September 2007 revealed Level I hearing acuity in the 
right ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing 
loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2007).

2.  The criteria for an initial compensable rating for right 
ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
and Part 4, including §§ 4.1, 4.85, 4.86, Diagnostic Code 
6100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) and its 
implementing regulations (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
held that, for an increased-compensation claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that the VA notify a 
claimant that, to substantiate a claim, he must provide, or 
ask the VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability, and the 
effect that worsening has on his employment and daily life.  
Further, if the Diagnostic Code (DC) under which the claimant 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by him 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on his 
employment and daily life (such as a specific measurement or 
test result), the VA must provide him with at least general 
notice of that requirement.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from 0% to as much as 100% (depending 
on the disability involved), based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment and daily life.  As with proper notice 
for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the VA to obtain) that 
are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating thereto. 

In this case, September 2003 pre-rating and April 2006 post-
rating RO letters collectively informed the veteran and his 
representative of the VA's responsibilities to notify and 
assist him in his claims, and to advise the RO as to whether 
there was medical evidence (such as statements from doctors 
and examinations containing clinical findings) showing 
treatment for his disabilities, and lay evidence (such as 
statements from individuals describing his symptoms from 
their knowledge and personal observation) demonstrating a 
worsening of disability.  Those letters also provided notice 
of what was needed to establish entitlement to service 
connection and to a higher rating (evidence showing that the 
disability had worsened).  

The April 2006 RO letter informed the veteran that, if an 
increase in disability was found, a disability rating would 
be determined by applying relevant DCs which provided for a 
range in severity from 0% to 100%, based on the nature and 
symptoms of the condition, their severity and duration, and 
their impact upon employment.  That letter also provided 
examples of the types of medical and lay evidence that the 
veteran may submit (or ask the VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical records, employer statements, and other 
evidence showing an increase in the disability. 
  
Thereafter, the veteran and his representative were afforded 
opportunities to respond.  The Board finds that the veteran 
has thus received sufficient notice of the information and 
evidence needed to support his claims, and has been provided 
ample opportunity to submit such information and evidence.  

The 2003 and 2006 RO letters also notified the veteran that 
the VA would make reasonable efforts to help him get evidence 
necessary to support his claims, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them.  
Those letters further specified what records the VA had 
received; what records the VA was responsible for obtaining, 
to include Federal records; and the type of records that the 
VA would make reasonable efforts to get.  The Board thus 
finds that the 2003 and 2006 RO letters collectively satisfy 
the statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court held that proper 
VCAA notice should notify a veteran of: (1) the evidence that 
is needed to substantiate a claim; (2) the evidence, if any, 
to be obtained by the VA; and (3) the evidence, if any, to be 
provided by the claimant.  As indicated above, all 3 content 
of notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran both 
prior and subsequent to the initial January 2004 rating 
action on appeal.  However, the Board finds that, in this 
appeal, any delay in issuing the full 38 U.S.C.A. § 5103(a) 
notice was not prejudicial to the veteran because it did not 
affect the essential fairness of the adjudication, in that 
his claims were fully developed and readjudicated after 
notice was provided.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir.2006).  As indicated above, the veteran has been notified 
of what was needed to substantiate his claims, and afforded 
numerous opportunities to present information and/or evidence 
in support thereof.  As a result of RO development and the 
Board remand, comprehensive documentation, identified below, 
has been associated with the claims folder and considered in 
connection with the veteran's appeal.  After the 2006 RO 
notice letter, the RO gave the veteran further opportunities 
to furnish information and/or evidence pertinent to the 
claims before it readjudicated them on the basis of all the 
evidence of record in November 2007 (as reflected in the 
Supplemental Statement of the Case).  

In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that, in rating cases, a claimant must be informed of 
the rating formula for all possible schedular ratings for an 
applicable rating code.  In this case, the Board finds that 
this was accomplished in the July 2004 Statement of the Case, 
and that this suffices for Dingess/Hartman.  The Court also 
held that the VA must provide information regarding the 
effective date that may be assigned; such notice was provided 
by letter of April 2006.  

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all evidence necessary 
to substantiate his claims, to include obtaining all 
available service and post-service VA and other medical 
records through 2007.  In June 2004 and September 2007, the 
veteran was afforded comprehensive VA audiological 
examinations; these reports are of record and have been 
considered in adjudicating these claims.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any existing, 
pertinent evidence, in addition to that noted above, that has 
not been obtained.  In a November June 2007 statement, the 
veteran stated that he had no additional information or 
evidence to submit in connection with his claims.  

The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matters currently under consideration.  Although in 
July 2008 the veteran's representative requested a new VA 
audiological examination of the veteran, the Board finds that 
such additional examination is not necessary.  In this 
regard, the Board notes that the most recent September 2007 
VA audiological examination report includes the veteran's 
complaints, the examiner's review of the veteran's claims 
folder and service and post-service medical history, detailed 
audiological clinical findings and diagnoses following 
current audiometric examination of the veteran, and a well-
reasoned medical nexus opinion, and the Board thus finds that 
that examination, together with the other evidence of record, 
is adequate to equitably adjudicate these claims.      

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

A.  Service Connection for Left Ear Hearing Loss

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.        38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war and an organic disease of the nervous 
system becomes manifest to a degree of     10% within 1 year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of it during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.   

For VA benefits purposes, impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels (db) or greater; the thresholds for at least 3 of 
these frequencies are 26 db or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94%.  See 38 C.F.R. § 3.385.

The veteran contends that his left ear hearing loss is the 
result of inservice acoustic trauma during the course of his 
duties as commercial center specialist exposed to loud noise 
from teletype machines. 

In this case, service records show the veteran's military 
occupational specialty as a commercial center specialist, 
with duties equating to that of a central office operator in 
the civilian sector.  The service medical records are 
negative for complaints, findings, or diagnoses of any 
hearing loss and any indications of acoustic trauma. 
Audiometric examination on the May 1968 entrance examination 
showed the veteran's left ear hearing in db as follows: 10, 
10, 5, 5, and 5 at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  On the June 1972 separation examination, the 
veteran denied a history of ear trouble and hearing loss, and 
audiometric examination showed his left ear hearing in db as 
follows: 20, 20, 15, 10, and 10 at 500, 1,000, 2,000, 3,000, 
and 4,000 Hertz, respectively.

The first evidence of left ear hearing loss was the 92% left 
ear speech recognition score recorded on audiometric 
examination by D. C., M.D., in September 2003, over 31 years 
post service.  

On September 2007 VA audiological examination, the examiner 
reviewed the claims folder, including service medical records 
showing that the veteran's hearing was within normal limits 
on both the May 1968 entrance and June 1972 separation 
examinations, and the veteran's history of military noise 
exposure from teletype machines in service and denial of non-
military noise exposure other than occasional hunting.  After 
current audiometric testing which showed results that met the 
38 C.F.R. § 3.385 criteria for left ear hearing loss 
disability, the examiner opined that the veteran's current 
hearing loss was not due to military noise exposure, citing 
medical literature indicating that a noise-induced hearing 
loss would not progress once noise exposure was stopped.

The aforementioned evidence reveals that the veteran's left 
ear hearing loss was first manifested many years post 
service, and that the competent and persuasive evidence does 
not establish a nexus between that disability and his 
military service or any incident thereof.  On that record, 
the Board finds that the persuasive medical evidence is 
against the claim for service connection for left ear hearing 
loss.  In reaching this conclusion, the Board accords great 
probative value to the 2007 VA audiologist's opinion that the 
veteran's hearing loss was not due to claimed military noise 
exposure.  That opinion was arrived at after a thorough and 
comprehensive review of the claims folder containing service 
and post-service medical records and the veteran's actual 
medical history, including inservice audiometric examination 
reports; current audiological examination of the veteran and 
consideration of his history of military and post-service 
recreational noise exposure; citation to pertinent medical 
literature; and with the benefit of the VA audiologist's 
special professional knowledge of matters pertaining to 
hearing disorders.  Thus, the Board finds the 2007 VA 
audiologist's findings, observations, and conclusions to be 
dispositive of the question of service connection for left 
ear hearing loss, and that these most persuasive, expert 
medical observations and opinion militate against the claim.  
See Hayes v. Brown,  5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on a physician's knowledge and 
skill in analyzing the data, and the medical conclusion he 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  

In reaching this determination, the Board has also considered 
Dr. D. C.'s September 2003 examination report, wherein he 
diagnosed left normal to mild/moderate high frequency hearing 
loss, noted the veteran's history of noise exposure from 
teletype machines in military service, and opined that it was 
more likely than not that his hearing loss was due to the 
machine noise exposure in service.  However, the Board finds 
that this evidence does not provide persuasive support for 
the veteran's claim that service connection for left ear 
hearing loss is warranted.  Although the Board notes that Dr. 
D. C. is an otolaryngologist, he apparently reached his 
conclusions after relying merely on the medical history as 
related by the veteran, and there is no indication of what, 
if any, records he reviewed in arriving thereat.  There is no 
evidence in the 2003 examination report that Dr. D. C. ever 
reviewed the veteran's claims folder, including the 
significant service medical records that do not support his 
contentions that he suffered acoustic trauma in service, and 
the audiometric examination reports that show normal hearing 
both at entrance into and separation from service.  The Board 
notes that, as a medical opinion can be no better than the 
facts alleged by a claimant, an opinion based on an 
inaccurate factual premise has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 179, 
180 (1993).  Thus, the Board finds that Dr. D. C.'s 2003 
medical report does not provide persuasive support for the 
veteran's claim that left ear hearing loss had its onset in 
service or is related to any incident thereof, including 
claimed exposure to noise from teletype machines.  

With respect to the veteran's assertions, the Board notes 
that he is competent to offer evidence as to facts within his 
personal knowledge, such as his own hearing symptoms.  
However, medical questions of diagnosis and etiology are 
within the province of trained medical professionals.  Jones 
v. Brown, 7 Vet. App. 134, 137-38  (1994).  Thus, a layman 
such as the veteran, without the appropriate medical training 
or expertise, is not competent to render a persuasive opinion 
on a medical matter such as the relationship between any 
current left ear hearing loss and military service, including 
reported acoustic trauma therein.  See Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown,   10 Vet. 
App. 183, 186 (1997)  (a layman is generally not capable of 
opining on matters requiring medical knowledge).  

For all the foregoing reasons, the Board finds that the claim 
for service connection for left ear hearing loss must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  See 38 U.S.C.A.   § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53- 56 (1990).

B.  An Initial Compensable Rating for Right Ear Hearing Loss

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular DC, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

Ratings for defective hearing are determined in accordance 
with the findings obtained on audiometric examination.  
Evaluations of hearing impairment range from noncompensable 
to 100%, based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 Hertz.  To evaluate the degree 
of disability from hearing impairment, the rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal auditory acuity to Level XI for 
profound deafness.  38 C.F.R. § 4.85, DC 6100.

If impaired hearing is service-connected in only 1 ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I.  38 C.F.R. 
§ 4.85(f).

Hearing tests will be conducted without hearing aids, and the 
results of the above-described testing are charted on Tables 
VI and VII.  See 38 C.F.R. § 4.85.

38 C.F.R. § 4.86 provides special provisions for evaluating 
exceptional patterns of hearing impairment: (a) When the pure 
tone threshold at each of the four specified frequencies 
(1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels (db) or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
VIA, whichever results in the higher numeral.  Each ear will 
be evaluated separately.  (b) When the pure tone threshold is 
30 db or less at 1,000 Hertz, and 70 db or more at 2,000 
Hertz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
VIA, whichever results in the higher numeral.  Each ear will 
be evaluated separately.  

The veteran contends that his right ear hearing loss is more 
disabling than currently evaluated.

Considering the pertinent evidence in light of the criteria 
of DC 6100, the Board finds that the veteran's right ear 
hearing loss has not been disabling to a compensable degree 
at any time since the initial grant of service connection 
therefor.  The medical evidence of record documents that the 
service-connected hearing loss has been consistently 
manifested by no more than Level I hearing acuity in the 
right ear. 

September 2003 audiological evaluation by J. A., M.S., 
revealed a speech recognition score of 96% in the right ear 
and pure tone thresholds, in db, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
30
25
40







The diagnosis was mild to moderate right high frequency 
sensorineural hearing loss.

June 2004 VA audiological evaluation revealed a speech 
recognition score of 100% in the right ear and pure tone 
thresholds, in db, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
20
25







The pure tone threshold average was 26 on the right.  The 
diagnosis was mild to moderate right sensorineural hearing 
loss beginning at 4,000 Hertz.

September 2007 VA audiological evaluation revealed a speech 
recognition score of 100% in the right ear and pure tone 
thresholds, in db, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
20
30







The pure tone threshold average was 25 on the right.  The 
diagnosis was normal hearing up to 3,000 Hertz, with mild 
right sloping to moderate sensorineural hearing loss from 
4,000 Hertz.

Applying the method for rating hearing loss to the results of 
the veteran's audiological evaluations, the Board finds that 
the audiometric findings from 2003 to 2007 all correspond to 
no more than Level I hearing acuity in the right ear, based 
on application of the reported findings to Tables VI and VII.  
As these findings correspond to no more than a noncompensable 
rating under DC 6100, the criteria for a compensable rating 
have not been met at any time since the initial grant of 
service connection for right ear hearing loss.

The Board also finds that the special provisions of 38 C.F.R. 
§ 4.86(a) for evaluating exceptional patterns of hearing 
impairment are not for application in this case, inasmuch as 
the pure tone threshold was not 55 db or more in the right 
ear at each of the 4 specified frequencies (1,000, 2,000, 
3,000, and 4,000 Hertz), and 70 db or more at 2,000 Hertz.    

The Board emphasizes that the assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric designation 
assigned after audiometric results are obtained.  Hence, the 
Board has no discretion in this matter, and must predicate 
its determination on the basis of the results of the 
audiological studies of record.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In other words, the Board is bound 
by law to apply the VA's rating schedule based on a veteran's 
audiometric findings.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.

Additionally, the Board finds that there is no showing that, 
at any point since the effective date of the grant of service 
connection, the veteran's right ear hearing loss has 
reflected so exceptional or unusual a disability picture as 
to warrant the assignment of any higher rating on an 
extraschedular basis pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The veteran's symptoms and clinical findings 
as documented in the audiological reports from 2003 to 2007 
do not objectively show that his right ear hearing loss 
markedly interferes with employment (i.e., beyond that 
contemplated in the assigned rating), or requires frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards, and the 
Board finds that a schedular rating is adequate in this case.  
Hence, the Board concludes that the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating pursuant to Fenderson, and that 
the claim for an initial compensable rating for right ear 
hearing loss must be denied.  In reaching this conclusion, 
the Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  See 38 U.S.C.A.    
§ 5107(b);  38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53- 56 
(1990).


ORDER

Service connection for left ear hearing loss is denied.

An initial compensable rating for right ear hearing loss is 
denied. 



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


